DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 6/23/2021 has been entered and made of record.
Application Status 
Claims 2-4, 11-13, and 20 were canceled. 
Claims 1, 5-10, and 14-19 are pending.

Allowable Subject Matter
Claims 1, 5-10, and 14-19 are allowed. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The instant invention relates to a system and a method to control memory bandwidth of an affine motion compensation of a prediction unit for an inter prediction in video coding.  A decision for a particular affine motion compensation for the prediction unit is based on whether a reference block bounding box size of a plurality of consecutive sub-block vectors of the prediction unit exceeds a certain threshold, and whether the inter prediction is unidirectional or bi-directional. Two different sets of plurality of consecutive sub-block vectors are used for a unidirectional prediction and a bi-directional prediction, and at least one predetermined threshold is used for each of the unidirectional prediction and the bi-directional prediction. The method determines a 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 2/23/2021 for details.  However, upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate the distinct features in the instant invention. In addition there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 1, 5-10, and 14-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488